In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-05-526 CV

____________________


IN RE THE COMMITMENT OF JOEL SCOTT CLARK




On Appeal from the 221st District Court
Montgomery County, Texas

Trial Cause No. 05-04-03172 CV




MEMORANDUM OPINION 
	A jury found Joel Scott Clark suffers from a behavioral abnormality that makes him
likely to engage in a predatory act of sexual violence.  The trial court committed Clark to a
program of outpatient treatment and supervision to protect the community. 
	After perfecting appeal, appointed counsel certified that the appeal is frivolous.  The
appellant's brief presents counsel's professional evaluation of the record and asks this Court
to accept the brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d
493 (1967), and In re D.A.S., 973 S.W.2d 296 (Tex. 1998). (1)  On August 24, 2006, we granted
leave to file a  pro se brief.  No pro se brief or other response has been filed.  The appellee
filed a motion to dismiss the appeal for failure to prosecute.  We decline to dismiss the
appeal.
	We have reviewed the record.  The brief filed by the appellant adequately presents the
case, and additional briefing will not aid in the satisfactory submission of the appeal.  Tex.
R. App. P. 38.9.  We find no arguable error requiring further action in this case.  The
judgment of the trial court is affirmed.
	AFFIRMED.
								____________________________
								       STEVE McKEITHEN
									     Chief Justice 
 

Submitted on November 28, 2006
Opinion Delivered December 7, 2006
Before McKeithen, C.J., Kreger and Horton, JJ.
1. Other states employ an Anders procedure in appeals from involuntary commitment
proceedings under sexually violent predator statutes.  See Williams v. State, 889 So. 2d 804 
(Fla. 2004); In re McCoy, 602 S.E.2d 58 (S.C. 2004).